COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-12-00192-CV
Trial Court Cause
Number:                    1052722
Style:                     Irvin White
                           v Angela Stanlee White and the Office of the Attorney General of Texas
Date motion filed*:        September 28, 2012
Type of motion:            Motion for Termination of Wage Withholding Order
Party filing motion:       Appellant
Document to be filed:      n/a

Is appeal accelerated?      YES          NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: Chief Justice Sherry Radack
                          Acting individually          Acting for the Court

Panel consists of Chief Justice Radack and Justices Higley and Brown

Date: March 21, 2013